Citation Nr: 0109932	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of notice of disagreement from denial of 
entitlement to a waiver of overpayment of improved disability 
pension debt, in the amount of $8,142.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

The matter presently before the Board of Veterans' Appeals 
(Board) arises from a June 1996 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted a partial waiver of 
overpayment of improved disability pension debt, then in the 
calculated amount of $11,098.  The Committee granted waiver 
of recovery of $2,956, but determined that waiver of recovery 
of the remaining $8,142 was not warranted.  The veteran filed 
a notice of disagreement in February 1998.

By decision issues in August 1998, the Committee informed the 
veteran it could not reconsider his waiver request insofar as 
he did not file a timely appeal with respect to the June 1996 
waiver decision.  The veteran thereafter filed a notice of 
disagreement with respect to the timeliness issue.  In 
January 1999, the veteran and his spouse thereafter presented 
testimony as to the timeliness issue at a personal hearing 
held by the Hearing Officer and a Member of the Committee at 
the local VARO.  A copy of the transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  On June 17, 1996, the veteran was sent notice of the 
Committee's determinations with respect to his request for 
waiver of overpayment of improved disability pension debt, 
then in the calculated amount of $11,098.  A copy of his 
procedural and appellate rights was enclosed.

2.  The veteran failed to submit any correspondence that 
could be reasonably construed as a notice of disagreement as 
to the overpayment debt prior to February 1998.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement 
with respect to the unfavorable portion of the June 1996 
Committee decision; therefore, the Board does not have 
jurisdiction in this case and the issue is dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.301(a), 20.302, 20.602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  Generally, 
a NOD shall be filed within one year from the date of mailing 
of notice of the result of initial review or determination 
with which it is disagreeing.  38 U.S.C.A. § 7105(b)(1).  
"The only content requirement [of an NOD] is an expression of 
'disagreement' with the decision of the RO."  Gallegos v. 
Gober, 14 Vet. App. 50, 53 (2000) (discussing the required 
contents of NOD and invalidating, in part, 38 C.F.R. § 
20.201, to the extent that it can be read as requiring 
document in which claimant must express desire for Board 
review or that is reasonably capable of being interpreted as 
expressing such desire).  The date of mailing is considered 
to be the date of the letter of notification for purpose of 
determining whether a timely appeal has been filed.  38 
C.F.R. § 20.302(a) (2000).  For questions regarding the 
timeliness of the notice of disagreement, the RO must follow 
the procedures for an administrative appeal.  38 C.F.R. 
§ 19.33 (2000).  Whether a notice of disagreement has been 
filed on time is an appealable issue and if a claimant 
contests an adverse determination with respect to timely 
filing of the notice of disagreement, the RO will furnish a 
statement of the case to the claimant.  38 C.F.R. § 19.34 
(2000).

The pertinent facts in this case are not in dispute and may 
be briefly described.  In June 1996, the Committee granted a 
partial waiver of overpayment of improved disability pension 
debt, then in the calculated amount of $11,098.  The 
Committee determined that waiver of recovery of $2,956 was 
warranted however, waiver of recovery of the remaining $8,142 
of the improved disability pension debt was denied.  On June 
17, 1996, the veteran was sent notice of the Committee's 
determinations.  A copy of his procedural and appellate 
rights was enclosed.  In February 1998, the veteran submitted 
correspondence that was accepted as a notice of disagreement 
with respect to June 1996 decision.

The veteran and his spouse presented testimony at a personal 
hearing held by the Hearing Officer and a Member of the 
Committee at the local VARO in January 1999.  The Board 
observes that their testimony primarily concerned whether the 
veteran's actions constituted bad faith and whether recovery 
of the overpayment debt would violate equity and good 
conscience based on a change in his financial circumstance 
since the 1996 decision.  With respect to the issue currently 
on appeal, the veteran's only pertinent argument was that he 
relied on the erroneous advice of a County Veterans Service 
Officer (CVSO) in filing and interpreting documentation that 
he received from the VA.  Insofar as the CVSO failed to 
promptly advise him to file a notice of disagreement, he 
argues that he failed to do so.

Though the veteran relied upon a veterans service officer for 
advice (apparently to his detriment), this is not a valid 
excuse for failing to file a timely NOD.  The United States 
Court of Veterans Claims (CAVC or Court) has held that the 
United States Supreme Court has routinely held that everyone 
dealing with the Government is charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  
Thus, regulations are binding on all that seek to come within 
their sphere regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Id.

In view of the foregoing, the Board finds that the veteran 
has not submitted evidence sufficient to establish that a 
timely notice of disagreement was filed with respect to the 
Committee's June 1996 decision.  Therefore, the decision is 
final.

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1994).  This is 
not a matter within the Boards discretion; the timeliness 
standards for initiating appeals to the Board are prescribed 
by law.  These requirements are stated specifically in 38 
U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.302 (2000).  
Under the provisions of 38 U.S.C.A. § 7108 (West 1991), if 
there is a failure to meet these requirements an application 
for review on appeal shall not be entertained. 

Furthermore, the CAVC has found that jurisdiction does indeed 
matter, and it is not harmless when the VA, during the 
adjudication process, fails to consider the threshold 
jurisdictional issues.  This is particularly true when the 
Secretary ignores the mandates of 38 U.S.C.A. §§ 7104(b) and 
7105 (c) (West 1991), which provide that finally denied 
claims cannot be reopened without the submission of new and 
material evidence under 38 U.S.C.A. § 5108 (West 1991) in the 
case of final Board decisions or without compliance with 
regulations in the case of unappealed final RO denials.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the 
RO-level will result in a grant of the benefit sought.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994)


ORDER

The appeal, as to the issue of entitlement to a waiver of 
overpayment of improved disability pension debt in the amount 
of $8,142, is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

